FILED
                             NOT FOR PUBLICATION                             JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 LUIS AMILCAR ORELLANA,                           No. 07-71991

               Petitioner,                        Agency No. A096-179-916

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Luis Amilcar Orellana, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KN/Research
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial

evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), we deny the

petition for review.

       Because petitioner did not establish he was targeted on account of his

political opinion, imputed or actual, see Sangha v. INS, 103 F.3d 1482, 1489-90

(9th Cir. 1997), substantial evidence supports the agency’s conclusion that

Orellana did not establish that he was or would be persecuted on account of a

protected ground, see Ochoa v. Gonzales, 406 F.3d 1166, 1170-72 (9th Cir. 2005)

(affirming BIA’s denial of asylum and withholding of removal where petitioners

failed to establish their persecution was on account of social group or imputed

political opinion). Accordingly, Orellana’s asylum and withholding of removal

claims fail. See id.

       Substantial evidence also supports the agency’s denial of CAT relief because

Orellana failed to establish that it is more likely than not he will be tortured in

Guatemala. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED.




KN/Research                                 2                                     07-71991